Citation Nr: 9912838	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability on a secondary basis.

2.  Entitlement to service connection for disabilities of the 
knees on a secondary basis.

3.  Entitlement to service connection for a gastritis on a 
secondary basis.

4.  Entitlement to service connection for a psychiatric 
disability on a secondary basis.

5.  Entitlement to service connection for hearing loss and 
tinnitus involving the right ear.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock Arkansas. 


REMAND

The threshold question that must be resolved is whether the 
appellant has presented evidence that his claim for service 
connection on direct and secondary bases is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim, which is meritorious.  See 
Murphy, 1 Vet. App. at 81.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that in order to be a well- grounded claim, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  

Once it has been determined that a claim is well grounded, 
then the VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to his claims.

The appellant in a statement dated in April 1997 indicated 
that he was claiming service connection for gastritis, low 
back, left knee, and psychiatric disorders as secondary to 
his service connected right knee disability.  He further 
stated that his right knee disability was diagnosed as 
postoperative residuals, fracture of the right ankle with 
post-traumatic arthritis.  In this regard, the service 
connected right ankle disability is a disorder, which is 
separate from any disability involving the right knee.  
Service connection has not been established for a right knee 
disorder. 

A review of the service medical records shows that the 
service entrance examination is not on file.  The separation 
examination reflects the presence of hearing loss in the 
right ear at 8000 decibels.  The veteran has indicated the 
hearing loss and tinnitus have bee present since service.  He 
has further indicated that these disabilities were caused by 
noise exposure caused by wenches on board ships.  A review of 
DD 214 shows that his military specialty was a cargo handler.  
The February 1996 VA examination confirmed the presence of 
tinnitus and did not show the presence of hearing loss of the 
right ear pursuant to 38 C.F.R. § 3.385.  The Board is of the 
opinion that another VA examination regarding the tinnitus is 
warranted.  In view of the fact that the veteran is still 
complaining of hearing loss, the Board believes that it is 
appropriate to have the right ear also examined. 

It has been held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The right ankle 
disability is currently evaluated under limitation of motion 
of the ankle.  38 C.F.R. § Part 4, Diagnostic Code 5271.

During the recent VA examination in February 1996 the 
appellant reported that he was a clerk at the Post Office and 
the symptoms associated with his right ankle worsened as the 
day progressed.  After reviewing the VA examination, the 
Board is of the opinion that another examination is warranted 
in order to comply with Deluca.  The Board notes that the 
examiner at that time indicated hypertension was not found.  
The evidence reflects that the veteran is receiving on going 
treatment at a VA facility primarily right ankle complaints 
resulting from a recent injury.  These records show that he 
is taking Salsalate and was also seen for gastrointestinal 
complaints. 

In view of these facts, and in order to ensure the veteran's 
right of due process, the case is REMANDED for the following 
actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for the disabilities in issue 
since his release from active duty to the 
present. The RO should then obtain all 
records that are not on file.  He should 
be informed that his only service 
connected disability is his right ankle 
disorder and his right knee condition is 
not service connected.  He should be 
notified that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claims.  
Evidence which would be of assistance in 
establishing a well grounded claim would 
be medical evidence which confirms that 
he currently has the disabilities being 
claimed and medical evidence which tends 
to show that the disabilities are related 
to service or were caused or are 
aggravated by his service connected right 
ankle disorder.

2.  The RO should request the VA medical 
facility to furnish copies of any 
additional treatment records covering the 
period from June 1998 to the present.

3.  The RO should request the National 
Personnel records Center to conduct a 
search for the veteran's entrance 
examination.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the right 
ankle disorder.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed occupational 
history.  The veteran's ankle should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the ankle. 
Additionally, the examiner should be 
requested to determine whether ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the feet are used repeatedly over 
a period of time.  All findings should be 
reported in detail. 

5.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the etiology, nature and 
severity of any gastrointestinal 
disabilities.  All tests and studies 
deemed necessary should be conducted at 
this time.  The examiner is requested to 
obtain detailed information regard the 
medications the veteran had been taking 
and is currently taking for his service 
connected right ankle disorder. The 
claims folder and a copy of this Remand 
should be furnished to the examiner in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any current  
gastrointestinal disorder diagnosed was 
caused or is aggravated by the 
medication(s) the veteran had been taking 
or is currently taking for his service 
connected right ankle disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Any 
opinions expressed should be accompanied 
by a complete rationale. 

6.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss of the right ear and 
tinnitus.  In addition to an audiological 
examination, any other testing deemed 
necessary should be performed.  The 
examiner should elicit a detailed history 
from the veteran of noise exposure during 
service and since his release from 
service.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render any opinion as to whether 
it is as least as likely as not that the 
hearing loss of the right ear and 
tinnitus (if diagnosed) are related to 
the veteran's miliary service, to include 
the hearing loss noted on the separation 
examination and the in service acoustic 
trauma.  A complete rational for any 
opinion expressed should be included in 
the examination report.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issues in 
appellate status to include consideration 38 C.F.R. § 3.385 
(1998).  If any benefit sought on appeal remains denied, the 
veteran should be furnished a supplemental statement of the 
case, and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









